Citation Nr: 1636321	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for bilateral ankle disability.

6.  Entitlement to service connection for a stomach disability.

7.  Entitlement to service connection for residuals of a parasite infection.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for irritable bowel syndrome (IBS).

10.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1991, to include service in the Persian Gulf from January 1991 to May 1991.  He also had additional service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in November 2014, it was remanded for further development and adjudicative action.

The issues of entitlement to service connection for bilateral hip disability, bilateral knee disability, a stomach disability, and diabetes mellitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In an April 2015 rating decision, the Appeals Management Center (AMC) granted the issues on appeal of entitlement to service connection for a right shoulder disability, lower back disability, bilateral ankle disability, IBS with residuals of a parasite infection, and headaches; therefore, there remains no case or controversy with respect to these issues.


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether service connection is warranted for a right shoulder disability, lower back disability, bilateral ankle disability, IBS with residuals of a parasite infection, and headaches.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of law or fact in the determination being appealed.

As noted above, the Veteran's claims of entitlement to service connection for a right shoulder disability, lower back disability, bilateral ankle disability, IBS with residuals of a parasite infection, and headaches have already been granted by the AMC and there are no remaining allegations of error of law or fact for appellate consideration on these issues.  Accordingly, the appeal for these benefits must be dismissed.


ORDER

The appeals for entitlement to service connection for a right shoulder disability, a lower back disability, bilateral ankle disability, IBS with residuals of a parasite infection, and headaches are dismissed.


REMAND

As an initial matter, the Board notes that VA treatment records dated through November 2015 were recently added to the evidence of record, but the originating agency has only considered VA treatment records dated through February 2012.  The Veteran has not waived his right to have this newly received evidence considered by the originating agency.  Accordingly, a remand for that purpose is required.

When the Veteran's claims were before the Board in November 2014, they were remanded for additional development.

First, the RO or the AMC was instructed to obtain the Veteran's treatment records from hospitals or medical facilities located at Camp Stanley in Korea and at Fort Rucker in Alabama.  In March 2015, the AMC requested the Veteran's treatment records directly from Fort Rucker and did not receive a response.  In April 2015, the AMC contacted the National Personnel Records Center (NPRC) and requested the Veteran's treatment records for both Camp Stanley and Fort Rucker; the AMC received a negative response to both requests.  The Board finds the AMC did not exhaust efforts to obtain these Federal records because no response was received from Fort Rucker and the AMC failed to directly request records from Camp Stanley.  On remand, the RO or AMC must request all records from Fort Rucker and Camp Stanley directly and must continue to do so until the records are received or until it is determined that the records do not exist and further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016).

Second, the November 2014 remand directives instructed the RO or the AMC to undertake appropriate development to verify the nature of the Veteran's service with the National Guard.  Personnel records obtained on remand document that the Veteran served 15 days of active duty for training (ACDUTRA) service between June 8, 1992, and July 7, 1992, and 15 days of ACDUTRA service between June 8, 1993, and July 7, 1993, although the exact days of ACDUTRA service are not clear.  Personnel records also reflect a period of 15 days of service from July 16, 1997, through July 31, 1997, which is characterized as "United States Army Reserve Control Group (Reinforcement)."  It is unclear whether this service qualifies as Federal service for purposes of obtaining VA benefits.  In any event, the Board notes that in April 2015, the Veteran informed a VA representative on the phone that all of his claimed disabilities began during his active duty service.  Accordingly, the Board finds that the AMC substantially complied with this remand directive, Stegall v. West, 11 Vet. App. 268, 271 (1998), and that further attempts to determine the exact dates of ACDUTRA service and the nature of his service from July 16, 1997, through July 31, 1997, would only unnecessarily impose an additional burden on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, in its November 2014 remand, the Board determined that the December 2011 VA examinations and opinions were inadequate because the examiner did not take into account the Veteran's reported self-history and supported his or her medical conclusions based on a lack of in-service documentation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the November 2014 remand directives required that addendum medical opinions be obtained from the December 2011 examiner addressing the Veteran's lay assertions of pertinent symptomatology and whether this evidence changed the examiner's prior opinions regarding the etiology of the disabilities at issue.  The December 2011 VA intestinal disorders examination had only revealed diagnoses of IBS and residuals of a parasite; therefore, the April 2015 addendum medical opinion only addressed those disabilities.  Notably, entitlement to service connection for IBS with residuals of a parasite was granted in an April 2015 rating decision.  It is unclear if the Veteran has any other diagnosed stomach disorder which may be due to his active duty service.  On remand, the RO or the AMC must obtain the appropriate VA examination to determine the etiology of any stomach disorders, other than IBS or residuals of a parasite, that have been present during the period of the claim.  Additionally, given that the Veteran has verified service in the Persian Gulf from January 1991 to May 1991, if no other stomach disorders are determined to have been present during the period of the claim, the examiner must determine whether the Veteran has any manifestations of a stomach disorder not attributable to IBS or residuals of a parasite and, if so, must determine whether those manifestations are due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2016).

The December 2011 VA examination did not result in the diagnosis of any hip or knee disorder, and the April 2015 addendum opinion indicates the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by active duty service.  Given that there are no diagnosed hip or knee disorders of record, and given that the Veteran served in the Persian Gulf from January 1991 to May 1991, a remand is required to determine if the Veteran's symptoms of joint pain in the hips and knees are manifestations of a undiagnosed illness or of a chronic disability resulting from a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claims should be completed, to include all VA treatment records from November 2015 to the present.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain outstanding evidence pertinent to the Veteran's claims, to include all VA treatment records from November 2015 to the present.

Additionally, the RO or the AMC must directly contact Camp Stanley in Korea and Fort Rucker in Alabama to request all available medical records for the Veteran at those facilities.  The RO or the AMC must continue to attempt to obtain these records until they are received or until it is determined that they are unavailable and that further attempts to obtain them would be futile.  If the records are unavailable, the Veteran and his representative must be notified of the efforts to obtain the records and must be requested to submit any such records in the Veteran's possession.

2.  Then, the Veteran should be afforded a VA examination or examinations by a physician or physicians with sufficient expertise, other than the physician who performed the December 2011 VA examinations, to assess the Veteran's symptoms in relation to his service in the Persian Gulf, and to determine the etiology of the Veteran's claimed stomach, hip, and knee disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner(s) must elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) must also review the Veteran's self-reported medical history in the record, paying particular attention to the December 2011 VA examination reports, and must presume that the Veteran is a credible historian unless the examiner finds the Veteran to be inherently incredible, in which case the examiner must provide a full explanation for why this is so.

The examiner(s) must also be informed that some of the Veteran's service treatment records have been lost and that he, she or they may not rely solely on the absence of treatment during service in forming a negative opinion.

Following an examination of the Veteran, and a thorough review of the record, the appropriate physician is requested to:

* Identify all stomach disorders present during the period of the claim (from January 2010 to present), other than IBS and residuals of a parasite.  With respect to each diagnosed stomach disorder, other than IBS and residuals of a parasite, the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

o If the examiner does not find that the Veteran meets the diagnostic criteria for any other stomach disorder, and the Veteran exhibits objective manifestations of a stomach disorder that cannot be attributed to IBS or residuals of a parasite, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

* Identify all disorders of the knees that have been present during the period of the claim (from January 2010 to the present).  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

o If there are objective manifestations of a knee disability that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

* Identify all hip disorders present during the period of the claim (from January 2010 to present).  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

o If the examiner determines there are objective manifestations of knee disability that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

The rationale for all opinions expressed must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why this is so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation of why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


